Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/30/2021, 03/12/2021, 02/05/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).


	The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-11, 13-16, 18-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-7, 13, 19-20 of Patent No. US 10,952,296.
Below is the table of comparison between claims in cases involved in this double patenting rejection.

Subject Application Claim Text 
Application # 17/159,434  (hereafter ‘434)
Conflicting Patent Claim Text
US Patent # 10,952,296 (hereafter ‘296)

1. A system for displaying diffuse colored light, the system comprising: a lighting system, the lighting system comprising: a plurality of light emitters arranged in a set of controllable zones; a housing encasing the plurality of light emitters, wherein the housing comprises a light-diffusive material; a client application, wherein the client application: receives a set of region selections; receives a set of color selections associated with the set of region selections; a processing system, wherein the processing system: maps each region selection to a subset of the set of controllable zones of the lighting system, thereby defining a regional set of controllable zones; assigns the set of color selections to the regional set of controllable zones; determines a blended subset of controllable zones within the regional set of controllable zones; assigns a blended color selection to each of the blended subset of controllable zones 

9. The system of claim 1, wherein at least one of the set of region selections is determined based on a finger swipe of the user detected at a touch sensitive surface of the user device.
3. The system of Claim 2, wherein the set of region selections is received from the touch- sensitive surface.
9. The system of claim 1, wherein at least one of the set of region selections is determined based on a finger swipe of the user detected at a touch sensitive surface of the user device.
4. The system of Claim 3, wherein the set of region selections is determined based on a finger swipe of the user detected at the touch-sensitive surface.
9. The system of claim 1, wherein at least one of the set of region selections is determined based on a finger swipe of the user detected at a touch sensitive surface of the user device.


4. The system of claim 3, wherein a second portion of the processing system is arranged off board the lighting system.
5. The system of claim 4, wherein the second portion is onboard the user device executing the client application.
6. The system of Claim 1, wherein at least a portion of the processing system is arranged onboard the lighting system.
3. The system of claim 1, wherein at least a portion of the processing system is arranged onboard the lighting system.
7. The system of Claim 6, wherein a second portion of the processing system is arranged remote from the lighting system.
4. The system of claim 3, wherein a second portion of the processing system is arranged off board the lighting system.

8. The system of Claim 1, wherein the client application is further configured to receive an animation designation from the user, wherein the animation designation prescribes a dynamic pattern for controlling the light emitters.
6. The system of claim 1, wherein the client application is further configured to receive an animation designation from the user, wherein the animation designation prescribes a dynamic pattern for controlling the light emitters.
9. The system of Claim 1, wherein the lighting system is a modular lighting 

10. The system of Claim 9, wherein the processing system is further configured to determine a layout of the modular lighting system.
1. “maps each region selection to a subset of the set of controllable zones of the lighting system, thereby defining a regional set of controllable zones”.
11. The system of Claim 10, wherein the client application is further configured to receive an animation designation from the user, and wherein the processing system is further configured to prescribe an animation pattern to the multiple lighting units based on the layout.
6. The system of claim 1, wherein the client application is further configured to receive an animation designation from the user, wherein the animation designation prescribes a dynamic pattern for controlling the light emitters.
13. A method for displaying colored light at a lighting system, the method comprising:  receiving a set of region selections;  receiving a set of color selections associated with the set of region selections;  mapping each of the set of region selections to a set of controllable zones of the lighting system, 



19. The method of claim 13, wherein the set of region selections and the set of color selections selection are received from a client application executing on a user device associated with a user.



19. The method of claim 13, wherein the set of region selections and the set of color selections selection are received from a client application executing on a user device associated with a user.

20. The method of claim 19, wherein at least one of the set of region selections is determined based on a finger swipe of the user detected at a touch sensitive surface of the user device.
16. The method of Claim 13, wherein the set of region selections and the set of color selections are received from a client application executing on a user device.
19. The method of claim 13, wherein the set of region selections and the set of color selections selection are received from a client application executing on a user device associated with a user.


13. “light emitters within the lighting system assigned to each of the regional set of controllable zones; and controlling the light emitters based on the set of color selection assignments and the set of blended color assignments”
19. The method of Claim 18, further comprising determining a layout associated with the multiple lighting units.
13. “mapping each of the set of region selections to a set of controllable zones of the lighting system”.


	Regarding claim 1, all limitations of the subject application '434 are included in claim 1 of the stated patent ‘296.

	Regarding claim 13, all limitations of the subject application '434 are included in claim 13 of the stated patent ‘296.

Allowable Subject Matter
Claims 12, 17 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

	Claim 12 is objected to as being dependent upon double patenting rejection of base claim 10.

	Claim 17 is objected to as being dependent upon double patenting rejection of base claim 13.

	Claim 20 is objected to as being dependent upon double patenting rejection of base claim 19.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M KAISER whose telephone number is (571)272-9612. The examiner can normally be reached M-F 9 a.m.-6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Abdulah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED M KAISER/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831